SECURITIES AND EXCHANGE COMMISSION WASHINGTONDC20549 SCHEDULE 14C (RULE 14C-101) Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of Check the appropriate line: xPreliminary Information Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) ¨Definitive Information Statement FRANKLIN LAKE RESOURCES INC. (Name of Registrant as Specified in its Charter) Payment of Filing Fee (Check the appropriate line) xNo fee required ¨Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 (1)Title of each class of securities to which investment applies:N/A (2)Aggregate number of securities to which investment applies:N/A (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (state amount on which filing fee is calculated and how it was determined):N/A (4)Proposed maximum aggregate value of transaction:N/A (5)Total fee paid:N/A ¨Fee previously paid with preliminary materials ¨Check line if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount previously paid:N/A (2)Form, Schedule, or Registration Statement No.:N/A (3)Filing Party:N/A (4)Date Filed:N/A Contact Person:Peter Boyle, Secretary Franklin
